LASSER, J.T.C.,
concurring.
I concur with the opinion of Judge Pizzuto for the Court. I add that, although it is not the case here, in the event that the defense to a motion to dismiss for non-payment of property tax establishes that the property may be substantially overassessed so as to be virtually confiscatory, it is my opinion that due process may require a hearing on the validity of the assessment provided that tax is paid based on an assessed value deemed reasonable by the hearer of the motion.